Order entered August 18, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00183-CV

                 IN THE INTEREST OF L.J.H., A CHILD

                                     AND

         IN THE INTEREST OF I.D.H. AND M.D.H., CHILDREN

             On Appeal from the 354th Judicial District Court
                          Hunt County, Texas
                     Trial Court Cause No. 85395

                                   ORDER

           Before the Court is appellees’ August 17, 2021 second motion for

     extension of time in which to file their brief. We GRANT the motion and

     ORDER the brief be filed no later than August 19, 2021. Because this is an

     accelerated appeal in a parental termination case, we caution that further

     extensions will not be granted absent exigent circumstances.


                                           /s/   BONNIE LEE GOLDSTEIN
                                                 JUSTICE